Citation Nr: 1229162	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected left knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected left knee disability.

At a January 2009 VA C & P examination of his spine, the Veteran reported that his low back pain began following an injury at his place of employment.  He further reported receiving workers' compensation benefits as a result of this injury.  On remand, the RO should attempt to obtain all the records, including all medical evaluations, associated with the Veteran's workers compensation claims from the appropriate state agency.  As the Veteran will likely need to provide a signed release, the RO should provide the Veteran with the appropriate authorization forms as well as specific notice of what additional development it will be undertaking and what steps the Veteran needs to take to assist that development, then give the Veteran a reasonable time to respond.  

According to the January 2009 VA C & P examination, the Veteran is receiving disability benefits for his low back disability.  It was stated that he either had applied for or was receiving benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).  If no SSA records are available, a formal finding of such should be placed of record.  

Once this additional development has been accomplished and any additional evidence associated with the Veteran's claims file, the RO should forward the Veteran's claims file for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all the records, including all medical evaluations, associated with the Veteran's workers compensation claims from the appropriate state agency.  As the Veteran will likely need to provide a signed release, the RO should provide the Veteran with the appropriate authorization forms as well as specific notice of what additional development it will be undertaking and what steps the Veteran needs to take to assist that development, then give the Veteran a reasonable time to respond.  

2.  The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If no SSA records are available, a formal finding of such should be placed of record.  


3. After all the additional evidence has been associated with the Veteran's claims file, to the extent available, then the RO should forward the file to a medical professional for an addendum opinion.  

After review of the prior 2009 VA examination opinion, in light of any new evidence associated with the file, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's current lumbar spine disability was caused or permanently aggravated by the Veteran's service connected left knee disability.  

4. Then, the RO should readjudicate the claim, and if it remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

